 


113 HR 4666 IH: To provide for the conveyance of a portion of the former Air Force Norwalk Defense Fuel Supply Point in Norwalk, California.
U.S. House of Representatives
2014-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
2d Session
H. R. 4666 
IN THE HOUSE OF REPRESENTATIVES 
 
May 15, 2014 
Ms. Linda T. Sánchez of California introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To provide for the conveyance of a portion of the former Air Force Norwalk Defense Fuel Supply Point in Norwalk, California. 
 
 
1.Land conveyance, former Air Force Norwalk Defense Fuel Supply Point, Norwalk, California 
(a)Land conveyance authorizedThe Secretary of the Air Force may convey, without consideration, to the City of Norwalk, California (in this section referred to as the City), all right, title, and interest of the United States in and to a parcel of real property, including any improvements thereon, consisting of up to 15 acres at the former Air Force Norwalk Defense Fuel Supply Point for the purpose of permitting the City to use the property for public purposes. 
(b)Condition on conveyanceThe conveyance under subsection (a) is contingent upon, or may be executed concurrent with, the City actively assisting the United States in disposing of the residual portion of the former Norwalk Defense Fuel Supply Point (approximately 36 acres) using General Services Administration disposal authority. 
(c)Application of environmental lawsNothing in this section shall affect the applicability of Federal, State, or local environmental laws and regulations, including the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et seq.), to the Department of the Air Force. 
(d)Payment of costs of conveyances 
(1)Payment requiredThe Secretary of the Air Force shall require the City to cover costs to be incurred by the Secretary, or to reimburse the Secretary for administrative costs incurred by the Secretary to carry out the conveyance under subsection (a), including survey costs, costs for environmental documentation related to the conveyance, and any other administrative costs related to the conveyance. If amounts are collected from the City in advance of the Secretary incurring the actual costs, and the amount collected exceeds the costs actually incurred by the Secretary to carry out the conveyance, the Secretary shall refund the excess amount to the City. 
(2)Treatment of amounts receivedAmounts received under paragraph (1) as reimbursement for costs incurred by the Secretary to carry out the conveyance under subsection (a) shall be credited to the fund or account that was used to cover the costs incurred by the Secretary in carrying out the conveyance. Amounts so credited shall be merged with amounts in such fund or account and shall be available for the same purposes, and subject to the same conditions and limitations, as amounts in such fund or account. 
(e)Description of propertyThe exact acreage and legal description of the real property to be conveyed under subsection (a) shall be determined by a survey satisfactory to the Secretary of the Air Force. 
(f)Additional terms and conditionsThe Secretary of the Air Force may require such additional terms and conditions in connection with the conveyance under subsection (a) as the Secretary considers appropriate to protect the interests of the United States. 
 
